NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 18, 2021 *
                                  Decided July 13, 2021

                                          Before

                           DIANE S. SYKES, Chief Judge

                           DAVID F. HAMILTON, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge


No. 20-2653

ANTONIO MAYS,                                       Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Eastern District of Wisconsin.

      v.                                            No. 18-cv-1057-pp

ANTHONY EMANUELE, et al.,                           Pamela Pepper,
    Defendants-Appellees.                           Chief Judge.

                                        ORDER

       Antonio Mays sued several officers at the Milwaukee County Jail alleging that
they violated his Fourteenth Amendment right to due process by requiring him to
remain in his cell after his toilet overflowed until a plumber and cleaning crew could be
summoned to fix the problem. The wait was brief, lasting only about an hour, and the
jail was on lockdown because of a security event. Mays also alleged that on a separate



      *
        We have agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2653                                                                         Page 2

occasion officers unlawfully refused to let him flush his toilet during an hour-long jail-
wide contraband search.

       The district court entered summary judgment for the officers, concluding that
their actions were rationally related to a legitimate nonpunitive purpose—namely,
security—and were not excessive in relation to that purpose. We agree. No rational
juror could find that the two brief interruptions in cell sanitation posed an objectively
serious threat to Mays’s health or that the officers’ response was objectively
unreasonable under the circumstances.

        May’s first claim centers on an incident that occurred on May 10, 2018. At about
noon that day, the toilet in his cell backed up, spilling water, feces, and urine onto the
floor. He called to Valbona Ndina, the officer assigned to his cell block, about the
overflow. Ndina summoned a plumber and cleaning crew, and she shut off the water to
the toilet so it would stop overflowing. But she did not move Mays out of the cell while
she waited for help to arrive. The jail was in a lockdown following a security event, and
inmates were restricted to their cells. (She also worried that it was unsafe to move him
because he was agitated; Mays disputes that he was angry.) Fifteen minutes after taking
these actions, Ndina returned to Mays’s cell. Because of the lockdown, she brought
lunch to detainees, including Mays, in their cells. Mays told her that he did not want to
eat in his dirty cell. Ndina assured him that she had called for help and would call
again, which she did (twice). Rather than wait for help to arrive, Mays sat on his bed
and began to eat. As he did, his sock momentarily touched the dirty water on the floor.
He immediately removed it; his skin never touched the water. At about 1 p.m., an hour
after the problem started, the plumber and cleaning crew arrived. Mays was removed
from his cell while they fixed the toilet and cleaned the cell. He did not become ill from
the incident.

        The second incident occurred on June 13, 2018, while jail staff were searching all
cells for contraband. After Mays’s cell was searched, he began to eat breakfast and then
used the toilet. But he could not flush because staff had shut off the water to all toilets—
the normal procedure during cell searches to keep detainees from flushing contraband
and to avoid plumbing damage. Mays says he asked Officers Anthony Emanuele,
Crystalina Montano, and Khadeja Dismuke to turn the water back on to his toilet, but
they refused. Mays continued eating, but his cell began to smell. About an hour after
the search began, the water was turned back on. Again, Mays did not become ill from
this incident.
No. 20-2653                                                                           Page 3

        Mays sued Ndina, Emanuele, Montano, Dismuke, and other jail staff for
damages under 42 U.S.C. § 1983. He alleged that that their responses to these sanitation
problems in his cell violated his right to due process under the Fourteenth Amendment.
Ruling for the officers at summary judgment, the judge noted that Ndina was the only
officer who knew about the toilet overflow and that her actions were justified by the
legitimate nonpunitive purpose of maintaining safety during the lockdown. Regarding
the second incident, the judge concluded that the officers’ decision to keep the toilet
water off was reasonably related to the nonpunitive purpose of searching the jail for
contraband.

        On appeal Mays argues that the judge wrongly credited the defendants’ version
of events. Not so. To prove his claim for violation of his right to due process, Mays
needed to furnish evidence that the conditions in his cell posed an objectively serious
threat to his health; that the officers’ response was objectively unreasonable under the
circumstances; and that they acted purposely, knowingly, or recklessly with respect to
the consequences of their actions. See Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir.
2019); id. at 827 (Sykes, J., concurring); Miranda v. County of Lake, 900 F.3d 335, 353–54
(7th Cir. 2018). A jail official’s response to serious conditions of confinement is
objectively unreasonable when it is “not rationally related to a legitimate nonpunitive
governmental purpose” or is “excessive in relation to that purpose.” Kingsley v.
Hendrickson, 576 U.S. 389, 398 (2015) (quotation marks omitted); see also Hardeman,
933 F.3d at 824, 827.

       The judge faithfully applied these principles and correctly concluded that no
reasonable juror could find for Mays. For starters, as we observed in Hardeman, “[a]
single clogged toilet does not violate the Constitution.” 933 F.3d at 823. And Ndina’s
response to the toilet overflow was fully consistent with her constitutional obligations.
She took prompt action—stopping the water to the toilet and calling for help—and her
decision not to move Mays from his cell right away was justified by the lockdown. We
defer to jail officials in matters of jail security if their actions are proportionate to the
underlying security concern. Mays v. Dart, 974 F.3d 810, 820–21 (7th Cir. 2020). Keeping
Mays in his cell for about an hour until help arrived was neither excessive nor
disproportionate in relation to the security needs of the lockdown. See id.; Hardeman,
933 F.3d at 824. Because the lockdown alone justified keeping Mays in his cell for the
brief duration of the delay, Mays’s dispute about whether Ndina refused to move him
for the added reason that he was “agitated” is immaterial.
No. 20-2653                                                                             Page 4

        Mays’s claim against Emanuele, Montano, and Dismuke about the water shutoff
fails for the same reason. Jail staff reasonably shut off the water to the toilets in the cells
so they could conduct an effective search without inmates flushing contraband. No
evidence suggests that this reasonable safety and security measure was illegitimate or
that shutting off the toilet water for an hour was excessive in relation to that goal.
See Mays, 974 F.3d at 820–21.

       No other defendant was involved in either incident, so the judge properly
entered summary judgment for all defendants. See Rasho v. Elyea, 856 F.3d 469, 478
(7th Cir. 2017).

                                                                                   AFFIRMED